Title: From George Washington to Jeremiah Olney, 5 June 1782
From: Washington, George
To: Olney, Jeremiah


                  
                     Sir
                     Head Quarters June 5th
                     1782
                  
                  Being wholly unacquainted with the affair respecting Ensign
                     Johnson I have written General Lincoln on the Subject, and so soon as I get the
                     necessary information from him the necessary directions shall be Sent you. I am
                     Sir Your most Obedt Servant
                  
                     Go: Washington
                     
                  
               